TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00509-CV



In re Deborah L. Dovi, Individually and as Next Friend of Christian Dovi, Gabriel Dovi,

Joshua Dovi, Sara Dovi, Michael Dovi and Briana Dovi, Minors





ORIGINAL PROCEEDING FROM LLANO COUNTY



PER CURIAM
		Relator Deborah L. Dovi, Individually and as Next Friend of Christian Dovi, Gabriel
Dovi, Joshua Dovi, Sara Dovi, Michael Dovi and Briana Dovi, Minors, has filed this original
proceeding seeking mandamus relief directed to the 33rd District Court of Llano County, Texas.
		Relators' Petition for Writ of Mandamus is denied.

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Filed:   October 16, 2001
Do Not Publish